DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on September 15, 2022. As directed by the amendment, Claims 1, 13, 27, and 29 have been amended.  Claims 1-34 are pending in the instant application.
Regarding the Office Action filed June 15, 2022:
Applicant has resolved all objections to the drawings. Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the prior art, Applicant argues that Graboi fails to provide the teachings at paragraph 0030 and also fails to teach the T-junction is disposable.  Applicant also argues the present invention can produce an audio and/or visual warning if the cuff pressure is outside of an operating pressure.  Applicant uses similar arguments for Vazales, Shipman, and Lowenstein (Remarks: Pages 9-10).
Examiner respectfully disagrees with this argument.  Examiner has provided sufficient reason into why the junction of Graboi can be modified to resemble a T-junction (in other words, the branches are modified to be 90 degrees with one another).  As taught in Graboi, the angle between first branch 100 and second branch 102 may be selected to facilitate operation insertion and removal of inflation assembly and/or inflation syringe (Graboi: paragraph 0030).  Graboi makes it clear that the angle of these branches can be modified to make it easier to operate, and thus, it would be obvious for one of ordinary skill in the art to modify the angle to be 90 degrees through routine experimentation as one of ordinary skill in the art would be motivated to find the optimum or workable range of angles.  Applicant has yet to provide any reasonings into why it would not be obvious to modify the junction to be a T-junction or why the branches being 90 degrees would make the device inoperable.  Graboi has also taught that this junction is disposable.  As stated in the previous rejection, the inflation assemblies may be removable (Graboi: paragraph 0020) and that the inflation assembly 20 may be removed or inserted into inflation lumen 18 (Graboi: paragraph 0032).  The teachings of Graboi showing the device being removable support the idea that these components can be removed and disposed of (in other words, the entire device does not need to be replaced completely each time).  The prior art does not necessarily need to explicitly say that the components are “disposable”.  The decision for a component to be disposed of can stem from the user deciding that the component needs to be disposed of.  Since this device is within the medical arts, it is inherent that such devices would need to be disposed or replaced at some point in time as a way to promote safety and cleanliness.  Applicant has yet to provide any evidence regarding why the junction of Graboi is not disposable.  The mere absence of the explicit mention of “disposable” in the disclosure of Graboi does not prove that the junction is not disposable. 
Regarding the audio and/or visual warning, Examiner recognizes that Applicant has added additional limitations to Claim 1 to show that the interface is producing the audio and/or visual warning when the cuff pressure is outside a preselected operating range of pressure.  It is clear in this amendment that the interface is producing a warning based on a cuff pressure being outside of a preselected operating range of pressure.  Because of this, Examiner has brought in the teachings of Shipman to address this.  It should be pointed out that the scope of this limitation in Claim 1 is more specific than the scope of this limitation in Claim 29.  Claim 1 is drawn to an apparatus claim while Claim 29 is drawn to a method claim.  Claim 29 states “producing an audio or visual warning with the human interface when the airway device cuff pressure is outside a preselected operating range of pressure”.  Note that the claim language does not state what is making that determination of when the airway device cuff pressure is outside a preselected operating range of pressure.  As stated in the previous rejection, the claim is not claiming where the preselected operating range of pressure is coming from.  Due to the broadness of the limitation in Claim 29, it can be reasonably interpreted that a clinician is making this determination and perceives the audio or visual readings of pressure as warnings on the human interface.  Examiner suggests Applicant to make it clear in the claim language that the human interface is making this determination.  For example: “producing an audio or visual warning when the airway device cuff pressure is outside a preselected operating range of pressure with the human interface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19-21, 23-25, 27-30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) alone.
Regarding Claim 15, Graboi discloses a kit (Apparatus of Fig 1; a medical device inherently comes as a kit when delivered to a medical site) comprising: cuff pressure monitoring device (Apparatus of Fig 1) comprising: a pressure sensor (106, Fig 3) for monitoring pressure inside an airway device cuff (pressure sensor in fluid communication with and configured to measure pressure within inflation assembly, paragraph 0007; determining trachea pressure by obtaining measurement of pressure with pressure transducers associated with cuff inflation line, paragraph 0020; resonant frequency of 106 is a function of cuff pressure, paragraph 0033); a junction (86, Fig 3) coupled to the pressure sensor (106 couples to 86, Fig 3), and capable of being placed in fluid communication with the airway device cuff (fluid from inflation lumen 18 is permitted to equilibrate with fluid passage 86 to reach 106, paragraph 0030) and in fluid communication with an air source (100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005), wherein the junction is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); one or more electronics units (32, 40, and/or 34, Fig 1; 30 is coupled with 20, Fig 1) coupled to the pressure sensor (pressure sensor 106 is in electrical communication with cable 112 that extends away from 106 and terminates in electrical connector 114 that includes electrical contacts 116 that configured to mate with a complementary connector, paragraph 0030; 114 may be any suitable size and shape for connection to a compatible device such as 30, 114 may be a USB connector, paragraph 0035) with a cable (112, Fig 3), wherein the cable is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); and a human interface (36, Fig 1) coupled to the one or more electronics units (36 is coupled to 32, 40, and 34, Fig 1), comprising one or more displays (36 is a display, Fig 1), or one or more sound-producing devices (30 may be configured to provide indications of cuff pressure such as audio indication, paragraph 0024).
Graboi also discloses the first branch 100 and second branch 102 may be exchanged and the lengths of each and their angle relative to one another may be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030).
Graboi fails to disclose a T-junction.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first and second branches to be 90 degrees to form a T-junction since Graboi teaches that the angle between the branches can be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030) and such a modification would not hinder the operation of the device.  Furthermore, it would be obvious to modify the angle to be 90 degrees as it is not inventive to discover optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  Graboi already provides a motivation for one of ordinary skill in the art to modify the angle between the branches.  Thus, through routine experimentation, one of ordinary skill in the art would attempt to modify the angle to be 90 degrees to make it easier to operate insertion and removal of components.
Regarding Claim 16, Graboi teaches a power source or a connection to a power source (Graboi: 114 may also allow monitor 30 to power the pressure sensor 106, paragraph 0035; the monitor 30 inherently requires a power source in order for it to function and to power the sensor 106).
Regarding Claim 19, Graboi teaches a controllable pressure release valve (Graboi: 80 and/or 110, Fig 3) in fluid communication with the cuff and capable of being operated automatically or manually (Graboi: 80 is configured to open to allow transfer of fluid in or out of inflation system to inflate to deflate the cuff 14, paragraph 0029; 110 is compatible with syringe to facilitate manual inflation when 20 is in place, paragraph 0030; syringe or other device enters 110 and opens valve, paragraph 0031).
Regarding Claim 20, Graboi teaches the claimed invention of Claim 19.  The current embodiment of Graboi fails to teach the controllable pressure release valve is operated by the one or more electronics units or is programmable and not operated by the one or more electronics units.
However, an alternate embodiment of Graboi teaches a controllable pressure release valve is operated by the one or more electronics units (Graboi: 160, Fig 6; 160 is controlled by feedback from connected medical device, paragraph 0037; 160 is able to selectively open when 106 provides feedback to connected medical device with regard to low or high pressure, 30 provides instructions to open valve to allow air to flow in when cuff pressure is low, paragraph 0038; 30 may also provide instructions to vent air when cuff pressure is high, paragraph 0039) to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (paragraphs 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve operated by monitor and/or its electrical components, as taught by Graboi, to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (Graboi: paragraphs 0038 and 0039).  This advantage allows the connected medical device to automatically adjust the cuff pressure to a more optimal pressure in the event that the pressure is too low or too high.  This also allows the cuff pressure to be more precise since the valve and pressure sensor work together to inflate the cuff to the correct pressure instead of using more manual methods.
Regarding Claim 21, Graboi teaches the one or more electronics units are configured to perform analog-to-digital conversion, processing of data from the pressure sensor, generation of output to the human interface (Graboi: 106 may be part of assembly that contains certain processing circuitry for at least partially processing signals from pressure sensor 106, paragraph 0034; 30 may include processing circuitry, such as a microprocessor 32, 30 configured to communicate with 20 to obtain signals from pressure transducer, paragraph 0024; sensors and processors must inherently have analog-to-digital conversion).
Regarding Claim 23, Graboi teaches the airway device cuff operates with an airway device comprising a tracheal tube or laryngeal mask airway (Graboi: 12 is a tracheal tube, Fig 1; any suitable airway device such as a tracheal tube, an endotracheal tube, a tracheostomy tube, a laryngeal mask, paragraph 0025).
Regarding Claim 24, Graboi teaches the device is portable (Graboi: inflation assemblies including pressure transducers and may be removable, paragraph 0020; 114 may be any suitable size and shape for connection to a compatible device, 114 may be a USB connector, 114 may be a proprietary connector associated with a certain type of device such as a brand of smart phone, paragraph 0035; the device’s removability to be carried around and its connection to small devices like smartphones makes it a portable device).
Regarding Claim 25, Graboi teaches the one or more electronics units are reusable for multiple patients (Graboi: inflation assemblies including pressure transducers and may be removable, paragraph 0020; 114 may be any suitable size and shape for connection to a compatible device such as 30, 114 may be a USB connector, 114 may be a proprietary connector associated with a certain type of device such as a brand of smart phone, paragraph 0035; since the inflation assembly is removably connected to 30, 30 is reusable with multiple patients as it can form new connections with 114 of 20).
Regarding Claim 27, Graboi teaches the claimed invention of Claim 15. 
The current embodiment of Graboi fails to teach the cuff pressure monitoring device monitors for maintenance of an airway device cuff pressure within a specified operating range, and wherein the specified operating range is set or adjusted by programming the one or more electronics units or by changing the pressure sensor.
However, an alternate embodiment of Graboi teaches the cuff pressure monitoring device monitors for maintenance of an airway device cuff pressure within a specified operating range, and wherein the specified operating range is set (160 is controlled by feedback from connected medical device, paragraph 0037; 160 is able to selectively open when 106 provides feedback to connected medical device with regard to low or high pressure, 30 provides instructions to open valve to allow air to flow in when cuff pressure is low, paragraph 0038; 30 may also provide instructions to vent air when cuff pressure is high, paragraph 0039; a range must exist in order to determine when the cuff pressure is low or high) to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (paragraphs 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve operated by monitor and/or its electrical components, as taught by Graboi, to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (Graboi: paragraphs 0038 and 0039).  This advantage allows the connected medical device to automatically adjust the cuff pressure to a more optimal pressure in the event that the pressure is too low or too high.  This also allows the cuff pressure to be more precise since the valve and pressure sensor work together to inflate the cuff to the correct pressure instead of using more manual methods.
Regarding Claim 28, Graboi teaches the air source is a pressurizing device (Graboi: 100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005; syringe adds pressure into the cuff).
Regarding Claim 29, Graboi discloses a method of determining an airway device cuff pressure (apparatus of Fig 1) comprising: providing a patient requiring installment of an airway device (tracheal space 24 of patient shown where tube 12 is inserted, Fig 1); installing an airway device (12 is an airway device, Fig 1) equipped with a cuff (14, Fig 1), coupling a cuff pressure monitoring device to the cuff (20 and 30, Fig 1; 20 and 30 are coupled to 12 via 18, Fig 1; inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032), wherein the cuff pressure monitoring device comprises: a pressure sensor (106, Fig 3); a junction (86, Fig 3) coupled to the pressure sensor (106 couples to 86, Fig 3) and capable of being placed in fluid communication with the cuff (fluid from inflation lumen 18 is permitted to equilibrate with fluid passage 86 to reach 106, paragraph 0030) and in fluid communication with an air source (100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005), wherein the junction is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); one or more electronics units (32, 40, and/or 34, Fig 1; 30 is coupled with 20, Fig 1) coupled to the pressure sensor (pressure sensor 106 is in electrical communication with cable 112 that extends away from 106 and terminates in electrical connector 114 that includes electrical contacts 116 that configured to mate with a complementary connector, paragraph 0030; 114 may be any suitable size and shape for connection to a compatible device such as 30, 114 may be a USB connector, paragraph 0035) with a cable (112, Fig 3), wherein the cable is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); and a human interface (36, Fig 1) coupled to the one or more electronics units (36 is coupled to 32, 40, and 34, Fig 1), comprising one or more displays (36 is a display, Fig 1), or one or more sound-producing devices (30 may be configured to provide indications of cuff pressure such as audio indication, paragraph 0024); inflating the cuff with the air source (100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005); displaying an airway device cuff pressure with the human interface (30 may be configured to provide indications of cuff pressure such as an audio, visual or other indication, paragraph 0024); and producing an audio or visual warning with the human interface when the airway device cuff pressure is outside a preselected operating range of pressure (30 may be configured to provide indications of cuff pressure such as an audio, visual or other indication, paragraph 0024; preselected operating range of pressure is made by the clinician who is operating the device as the clinician would know what is a proper operating range of pressure, clinician would see or hear the audio or visual indication of the pressure and would view it as a warning if the indication of pressure falls outside of the proper operating range of pressure that the clinician knows).  It should be noted that the claim is not claiming where the preselected operating range of pressure is coming from.
Graboi also discloses the first branch 100 and second branch 102 may be exchanged and the lengths of each and their angle relative to one another may be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030).
Graboi fails to disclose a T-junction.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first and second branches to be 90 degrees to form a T-junction since Graboi teaches that the angle between the branches can be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030) and such a modification would not hinder the operation of the device.  Furthermore, it would be obvious to modify the angle to be 90 degrees as it is not inventive to discover optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  Graboi already provides a motivation for one of ordinary skill in the art to modify the angle between the branches.  Thus, through routine experimentation, one of ordinary skill in the art would attempt to modify the angle to be 90 degrees to make it easier to operate insertion and removal of components.
Regarding Claim 30, Graboi teaches a power source or a connection to a power source (Graboi: 114 may also allow monitor 30 to power the pressure sensor 106, paragraph 0035; the monitor 30 inherently requires a power source in order for it to function and to power the sensor 106).
Regarding Claim 32, Graboi teaches a controllable pressure release valve (Graboi: 80 and/or 110, Fig 3) in fluid communication with the cuff and capable of being operated automatically or manually (Graboi: 80 is configured to open to allow transfer of fluid in or out of inflation system to inflate to deflate the cuff 14, paragraph 0029; 110 is compatible with syringe to facilitate manual inflation when 20 is in place, paragraph 0030; syringe or other device enters 110 and opens valve, paragraph 0031).
Regarding Claim 33, Graboi teaches the claimed invention of Claim 32.  The current embodiment of Graboi fails to teach the controllable pressure release valve is operated by the one or more electronics units or is programmable and not operated by the one or more electronics units.
However, an alternate embodiment of Graboi teaches the controllable pressure release valve is operated by the one or more electronics units (Graboi: 160, Fig 6; 160 is controlled by feedback from connected medical device, paragraph 0037; 160 is able to selectively open when 106 provides feedback to connected medical device with regard to low or high pressure, 30 provides instructions to open valve to allow air to flow in when cuff pressure is low, paragraph 0038; 30 may also provide instructions to vent air when cuff pressure is high, paragraph 0039) to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (paragraphs 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve operated by monitor and/or its electrical components, as taught by Graboi, to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (Graboi: paragraphs 0038 and 0039).  This advantage allows the connected medical device to automatically adjust the cuff pressure to a more optimal pressure in the event that the pressure is too low or too high.  This also allows the cuff pressure to be more precise since the valve and pressure sensor work together to inflate the cuff to the correct pressure instead of using more manual methods.
Regarding Claim 34, Graboi teaches the one or more electronics units are configured to perform analog-to-digital conversion, processing of data from the pressure sensor, generation of output to the human interface (Graboi: 106 may be part of assembly that contains certain processing circuitry for at least partially processing signals from pressure sensor 106, paragraph 0034; 30 may include processing circuitry, such as a microprocessor 32, 30 configured to communicate with 20 to obtain signals from pressure transducer, paragraph 0024; sensors and processors must inherently have analog-to-digital conversion).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) as applied to Claim 16, and in view of Vazales et al. (US 2014/0150782).
Regarding Claim 17, Graboi teaches the claimed invention of Claim 16.  Graboi fails to teach the power source comprises a rechargeable battery.
However, Vazales, of the same field of endeavor, teaches a closed suction system (Abstract) including a power source comprising a rechargeable battery (power can be provided by an external power supply like a wall socket and/or by an internal power source like a replaceable, rechargeable, or disposable battery, paragraph 0165) since it is well-known to use these varieties of batteries to power a device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source to be of a rechargeable battery, as taught by Vazales, since it is well-known to use these varieties of batteries to power a device.  Vazales establishes that there are various kinds of power sources that a device can draw power from, either through wall socket connections or through different types of batteries like rechargeable.  Additionally, the device would find benefits to rechargeable batteries since it would allow the batteries to be used multiple times while reducing battery waste.
Claims 18, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) as applied to Claims 15 and 29, and in view of Shipman (US 2011/0109458).
Regarding Claim 18, Graboi teaches the claimed invention of Claim 15.  Graboi fails to teach an amplifier coupled to the pressure sensor and the one or more electronics units to amplify a signal from the pressure sensor.
However, Shipman, of the same field of endeavor, teaches improvements to a medical breathing tube (Abstract) including an amplifier (24, Fig 1) coupled to the pressure sensor (23, Fig 1) and the one or more electronics units (25 and/or 27, Fig 1) to amplify a signal from the pressure sensor (amplifier positioned between pressure sensor and comparator, in order that said voltage of sensor is amplified and said amplified voltage is transmitted to comparator as input, paragraph 0011) since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an amplifier inside the monitor in connection with the pressure sensor, as taught by Shipman, since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.  Having an amplifier allows for voltage signals from the sensor to be amplified for easier analysis by the user and by the microprocessor.  It is also well-known for amplifiers to be used with voltage signals to allow for adjustment of the output signals coming from the sensor.
Regarding Claim 22, Graboi teaches the claimed invention of Claim 15.  Graboi fails to teach the pressure sensor is capable of monitoring the pressure in the airway device cuff intermittently or continuously.
However, Shipman, of the same field of endeavor, teaches improvements to a medical breathing tube (Abstract) including the pressure sensor is capable of monitoring the pressure in the airway device cuff continuously (continuously monitoring cuff pressure of endotracheal tube cuff with a pressure sensor, paragraph 0012) to ensure proper pressure is present in the cuff and to alert medical staff when the pressure is not optimum (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor to monitor continuously, as taught by Shipman, to ensure proper pressure is present in the cuff and to alert medical staff when the pressure is not optimum (Shipman: paragraph 0004).  Making the sensor monitor continuously is an obvious modification especially for a device which is trying to obtain the optimum pressure for the cuff.  If the pressure in the cuff is not optimal, it is important for medical staff or other personnel to be alerted as soon as possible to avoid potentially harming the patient.  
Regarding Claim 31, Graboi teaches the claimed invention of Claim 29.  Graboi fails to teach an amplifier coupled to the pressure sensor and the one or more electronics units to amplify a signal from the pressure sensor.
However, Shipman, of the same field of endeavor, teaches improvements to a medical breathing tube (Abstract) including an amplifier (24, Fig 1) coupled to the pressure sensor (23, Fig 1) and the one or more electronics units (25 and/or 27, Fig 1) to amplify a signal from the pressure sensor (amplifier positioned between pressure sensor and comparator, in order that said voltage of sensor is amplified and said amplified voltage is transmitted to comparator as input, paragraph 0011) since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an amplifier inside the monitor in connection with the pressure sensor, as taught by Shipman, since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.  Having an amplifier allows for voltage signals from the sensor to be amplified for easier analysis by the user and by the microprocessor.  It is also well-known for amplifiers to be used with voltage signals to allow for adjustment of the output signals coming from the sensor.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) as applied to Claim 15, and in view of Lowenstein et al. (US 2014/0261443).
Regarding Claim 26, Graboi teaches the claimed invention of Claim 15.  Graboi fails to teach the device is capable of turning off automatically.
However, Lowenstein, of the same field of endeavor, teaches monitoring pressure within a retaining cuff (Abstract) including the device is capable of turning off automatically (control circuitry may normally or initially be disposed in a sleep mode and will not be activated, may include automatic activation of control circuitry upon establishment of fluid communicating connection of retaining cuff with outlet, paragraph 0023; “sleep mode” the pressure sensor or sensor module 44 and microprocessor 40 are virtually turned off, paragraph 0042; 45 is operatively connected to microprocessor and 40 and may also at least partially control or regulate the activation, deactivation, power up, sleep mode, paragraph 0045; to save battery life and reduce power output, power of 44 may be modulated or supplied on periodic basis rather than continuously, paragraph 0050; deactivation facilities structured to deactivate 50 upon at least a fluid variance within pressure chamber, deactivation of 10 and 40 accomplished if pressure variance is significantly decreased, significant decrease may occur due to occurrence of detachment of outlet lumen from retaining cuff and/or monitoring assembly 10, paragraph 0064) to save battery life and reduce power output (paragraph 0050), to conserve energy of the power source (paragraph 0020), and to detect a detachment of an outlet lumen from retaining cuff and/or monitoring assembly (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to automatically turn off via a sleep mode, as taught by Lowenstein, to save battery life and reduce power output (Lowenstein: paragraph 0050), to conserve energy of the power source (Lowenstein: paragraph 0020), and to detect a detachment of an outlet lumen from retaining cuff and/or monitoring assembly (Lowenstein: paragraph 0064).  This modification allows the device to conserve power and energy when the device is not being used.  Additionally, the device can shut off in the event that one of the connections gets detached as a way to conserve power and energy and to avoid potential artifacts that arise from the detachment.  

Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) in view of Shipman (US 2011/0109458).
Regarding Claim 1, Graboi discloses a cuff pressure monitoring device (Apparatus of Fig 1) comprising: a pressure sensor (106, Fig 3) for monitoring pressure inside an airway device cuff (pressure sensor in fluid communication with and configured to measure pressure within inflation assembly, paragraph 0007; determining trachea pressure by obtaining measurement of pressure with pressure transducers associated with cuff inflation line, paragraph 0020; resonant frequency of 106 is a function of cuff pressure, paragraph 0033), a junction (86, Fig 3) coupled to the pressure sensor (106 couples to 86, Fig 3) and capable of being placed in fluid communication with the airway device cuff (fluid from inflation lumen 18 is permitted to equilibrate with fluid passage 86 to reach 106, paragraph 0030) and in fluid communication with an air source (100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005), wherein the junction is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); one or more electronics units (32, 40, and/or 34, Fig 1; 30 is coupled with 20, Fig 1) coupled to the pressure sensor (pressure sensor 106 is in electrical communication with cable 112 that extends away from 106 and terminates in electrical connector 114 that includes electrical contacts 116 that configured to mate with a complementary connector, paragraph 0030; 114 may be any suitable size and shape for connection to a compatible device such as 30, 114 may be a USB connector, paragraph 0035) with a cable (112, Fig 3), wherein the cable is disposable (inflation assemblies including pressure transducers and may be removable, paragraph 0020; 20 may be removed or inserted into inflation lumen 18, removal of 114 from monitor 30 has no effect on fluid entry or exit from 20, paragraph 0032; the ability to remove various components of the device allows these components to be replaced and disposed of; all medical devices inherently are disposable at some point in time to promote safety and cleanliness); and a human interface (36, Fig 1) coupled to the one or more electronics units (36 is coupled to 32, 40, and 34, Fig 1), comprising one or more displays (36 is a display, Fig 1), or one or more sound-producing devices (30 may be configured to provide indications of cuff pressure such as audio indication, paragraph 0024).
Graboi also discloses the first branch 100 and second branch 102 may be exchanged and the lengths of each and their angle relative to one another may be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030).
Graboi fails to disclose a T-junction; wherein the interface produces an audio and/or visual warning when a cuff pressure is outside a preselected operating range of pressure.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the first and second branches to be 90 degrees to form a T-junction since Graboi teaches that the angle between the branches can be selected to facilitate operator insertion and removal of inflation assembly 20 and/or an inflation syringe (paragraph 0030) and such a modification would not hinder the operation of the device.  Furthermore, it would be obvious to modify the angle to be 90 degrees as it is not inventive to discover optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Subsection A.  Graboi already provides a motivation for one of ordinary skill in the art to modify the angle between the branches.  Thus, through routine experimentation, one of ordinary skill in the art would attempt to modify the angle to be 90 degrees to make it easier to operate insertion and removal of components.
Graboi fails to teach wherein the interface produces an audio and/or visual warning when a cuff pressure is outside a preselected operating range of pressure.
However, Shipman, of the same field of endeavor, teaches improvements to a medical breathing tube (Abstract) including a pressure sensor (23, Fig 1; continuously monitoring cuff pressure of endotracheal tube cuff with a pressure sensor, paragraph 0012) and an interface (28 and 29, Fig 1) that produces an audio and/or visual warning when a cuff pressure is outside a preselected operating range of pressure (23 sends information for amplification and signal sent to comparator circuit 25 which causes indicator 26 to signal (light emitting diodes to light or audio alarm to sound) when the pressure exceeds the desired high or low limits, paragraph 0044; device measures pressure and transmits pressure data to a computer monitored by caregiver, device comprises a display, device comprises a visual alarm when pressure is either above or below the pressure range, paragraph 0040) to ensure proper pressure is present in the cuff and to alert medical staff when the pressure is not optimum (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor to monitor continuously and to add audio and/or visual warning within the interface, as taught by Shipman, to ensure proper pressure is present in the cuff and to alert medical staff when the pressure is not optimum (Shipman: paragraph 0004).  Making the sensor monitor continuously is an obvious modification especially for a device which is trying to obtain the optimum pressure for the cuff.  If the pressure in the cuff is not optimal, it is important for medical staff or other personnel to be alerted as soon as possible to avoid potentially harming the patient.  Having the visual and audio warnings ensure the medical staff and personnel are alerted to a pressure that is outside of an optimal range which promotes safety.
Regarding Claim 2, Graboi-Shipman combination teaches a power source or a connection to a power source (Graboi: 114 may also allow monitor 30 to power the pressure sensor 106, paragraph 0035; the monitor 30 inherently requires a power source in order for it to function and to power the sensor 106).
Regarding Claim 4, Graboi-Shipman combination teaches the claimed invention of Claim 1.  The current Graboi-Shipman combination fails to teach an amplifier coupled to the pressure sensor and the one or more electronics units to amplify a signal from the pressure sensor.
However, Shipman further teaches an amplifier (24, Fig 1) coupled to the pressure sensor (23, Fig 1) and the one or more electronics units (25 and/or 27, Fig 1) to amplify a signal from the pressure sensor (amplifier positioned between pressure sensor and comparator, in order that said voltage of sensor is amplified and said amplified voltage is transmitted to comparator as input, paragraph 0011) since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an amplifier inside the monitor in connection with the pressure sensor, as taught by Shipman, since it is well-known for a pressure sensor to be used in conjunction with amplifiers to amplify the voltage signal from a pressure sensor.  Having an amplifier allows for voltage signals from the sensor to be amplified for easier analysis by the user and by the microprocessor.  It is also well-known for amplifiers to be used with voltage signals to allow for adjustment of the output signals coming from the sensor.
Regarding Claim 5, Graboi-Shipman combination teaches a controllable pressure release valve (Graboi: 80 and/or 110, Fig 3) in fluid communication with the cuff and capable of being operated automatically or manually (Graboi: 80 is configured to open to allow transfer of fluid in or out of inflation system to inflate to deflate the cuff 14, paragraph 0029; 110 is compatible with syringe to facilitate manual inflation when 20 is in place, paragraph 0030; syringe or other device enters 110 and opens valve, paragraph 0031).
Regarding Claim 6, Graboi-Shipman combination teaches the claimed invention of Claim 5.  The current Graboi-Shipman combination fails to teach the controllable pressure release valve is operated by the one or more electronics units or is programmable and not operated by the one or more electronics units.
However, an alternate embodiment of Graboi teaches a controllable pressure release valve is operated by the one or more electronics units (Graboi: 160, Fig 6; 160 is controlled by feedback from connected medical device, paragraph 0037; 160 is able to selectively open when 106 provides feedback to connected medical device with regard to low or high pressure, 30 provides instructions to open valve to allow air to flow in when cuff pressure is low, paragraph 0038; 30 may also provide instructions to vent air when cuff pressure is high, paragraph 0039) to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (paragraphs 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve operated by monitor and/or its electrical components, as taught by Graboi, to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (Graboi: paragraphs 0038 and 0039).  This advantage allows the connected medical device to automatically adjust the cuff pressure to a more optimal pressure in the event that the pressure is too low or too high.  This also allows the cuff pressure to be more precise since the valve and pressure sensor work together to inflate the cuff to the correct pressure instead of using more manual methods.
Regarding Claim 7, Graboi-Shipman combination teaches the one or more electronics units are configured to perform analog-to-digital conversion, processing of data from the pressure sensor, generation of output to the human interface (Graboi: 106 may be part of assembly that contains certain processing circuitry for at least partially processing signals from pressure sensor 106, paragraph 0034; 30 may include processing circuitry, such as a microprocessor 32, 30 configured to communicate with 20 to obtain signals from pressure transducer, paragraph 0024; sensors and processors must inherently have analog-to-digital conversion).
Regarding Claim 8, Graboi-Shipman combination teaches the pressure sensor is capable of monitoring the pressure in the airway device cuff continuously (Shipman: continuously monitoring cuff pressure of endotracheal tube cuff with a pressure sensor, paragraph 0012).
Regarding Claim 9, Graboi-Shipman combination teaches the airway device cuff operates with an airway device comprising a tracheal tube or laryngeal mask airway (Graboi: 12 is a tracheal tube, Fig 1; any suitable airway device such as a tracheal tube, an endotracheal tube, a tracheostomy tube, a laryngeal mask, paragraph 0025).
Regarding Claim 10, Graboi-Shipman combination teaches the device is portable (Graboi: inflation assemblies including pressure transducers and may be removable, paragraph 0020; 114 may be any suitable size and shape for connection to a compatible device, 114 may be a USB connector, 114 may be a proprietary connector associated with a certain type of device such as a brand of smart phone, paragraph 0035; the device’s removability to be carried around and its connection to small devices like smartphones makes it a portable device).
Regarding Claim 11, Graboi-Shipman combination teaches the one or more electronics units are reusable for multiple patients (Graboi: inflation assemblies including pressure transducers and may be removable, paragraph 0020; 114 may be any suitable size and shape for connection to a compatible device such as 30, 114 may be a USB connector, 114 may be a proprietary connector associated with a certain type of device such as a brand of smart phone, paragraph 0035; since the inflation assembly is removably connected to 30, 30 is reusable with multiple patients as it can form new connections with 114 of 20).
Regarding Claim 13, Graboi-Shipman combination teaches the claimed invention of Claim 1. 
The current Graboi-Shipman combination fails to teach the cuff pressure monitoring device monitors for maintenance of an airway device cuff pressure within a specified operating range, and wherein the specified operating range is set or adjusted by programming the one or more electronics units or by changing the pressure sensor.
However, an alternate embodiment of Graboi teaches the cuff pressure monitoring device monitors for maintenance of an airway device cuff pressure within a specified operating range, and wherein the specified operating range is set (160 is controlled by feedback from connected medical device, paragraph 0037; 160 is able to selectively open when 106 provides feedback to connected medical device with regard to low or high pressure, 30 provides instructions to open valve to allow air to flow in when cuff pressure is low, paragraph 0038; 30 may also provide instructions to vent air when cuff pressure is high, paragraph 0039; a range must exist in order to determine when the cuff pressure is low or high) to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (paragraphs 0038 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve operated by monitor and/or its electrical components, as taught by Graboi, to provide feedback to the connected medical device regarding low or high pressure in the cuff and allow the valve to adjust the cuff pressure based on that feedback (Graboi: paragraphs 0038 and 0039).  This advantage allows the connected medical device to automatically adjust the cuff pressure to a more optimal pressure in the event that the pressure is too low or too high.  This also allows the cuff pressure to be more precise since the valve and pressure sensor work together to inflate the cuff to the correct pressure instead of using more manual methods.
Regarding Claim 14, Graboi-Shipman combination teaches the air source is a pressurizing device (Graboi: 100 is compatible with syringe to facilitate manual inflation when inflation assembly 20 is in place, paragraph 0030; cuff may be inflated manually via inflation syringe, inflation line also may include features that close fluid access to inflation line once syringe is removed to prevent loss of air in cuff, paragraph 0005; syringe adds pressure into the cuff).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) and Shipman (US 2011/0109458) as applied to Claim 2, and in further view of Vazales et al. (US 2014/0150782).
Regarding Claim 3, Graboi-Shipman combination teaches the claimed invention of Claim 2.  Graboi-Shipman combination fails to teach the power source comprises a rechargeable battery.
However, Vazales, of the same field of endeavor, teaches a closed suction system (Abstract) including a power source comprising a rechargeable battery (power can be provided by an external power supply like a wall socket and/or by an internal power source like a replaceable, rechargeable, or disposable battery, paragraph 0165) since it is well-known to use these varieties of batteries to power a device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power source to be of a rechargeable battery, as taught by Vazales, since it is well-known to use these varieties of batteries to power a device.  Vazales establishes that there are various kinds of power sources that a device can draw power from, either through wall socket connections or through different types of batteries like rechargeable.  Additionally, the device would find benefits to rechargeable batteries since it would allow the batteries to be used multiple times while reducing battery waste.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graboi (US 2014/0261442) and Shipman (US 2011/0109458) as applied to Claim 1, and in further view of Lowenstein et al. (US 2014/0261443).
Regarding Claim 12, Graboi-Shipman combination teaches the claimed invention of Claim 1.  Graboi-Shipman combination fails to teach the device is capable of turning off automatically.
However, Lowenstein, of the same field of endeavor, teaches monitoring pressure within a retaining cuff (Abstract) including the device is capable of turning off automatically (control circuitry may normally or initially be disposed in a sleep mode and will not be activated, may include automatic activation of control circuitry upon establishment of fluid communicating connection of retaining cuff with outlet, paragraph 0023; “sleep mode” the pressure sensor or sensor module 44 and microprocessor 40 are virtually turned off, paragraph 0042; 45 is operatively connected to microprocessor and 40 and may also at least partially control or regulate the activation, deactivation, power up, sleep mode, paragraph 0045; to save battery life and reduce power output, power of 44 may be modulated or supplied on periodic basis rather than continuously, paragraph 0050; deactivation facilities structured to deactivate 50 upon at least a fluid variance within pressure chamber, deactivation of 10 and 40 accomplished if pressure variance is significantly decreased, significant decrease may occur due to occurrence of detachment of outlet lumen from retaining cuff and/or monitoring assembly 10, paragraph 0064) to save battery life and reduce power output (paragraph 0050), to conserve energy of the power source (paragraph 0020), and to detect a detachment of an outlet lumen from retaining cuff and/or monitoring assembly (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to automatically turn off via a sleep mode, as taught by Lowenstein, to save battery life and reduce power output (Lowenstein: paragraph 0050), to conserve energy of the power source (Lowenstein: paragraph 0020), and to detect a detachment of an outlet lumen from retaining cuff and/or monitoring assembly (Lowenstein: paragraph 0064).  This modification allows the device to conserve power and energy when the device is not being used.  Additionally, the device can shut off in the event that one of the connections gets detached as a way to conserve power and energy and to avoid potential artifacts that arise from the detachment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785